IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA

CRIMINAL CASE NO. 3:19-CR — 345-1

UNITED STATES OF AMERICA,

FILED
Plaintiff, CHARLOTTE, NC

Vv AUG § 2020

U.S. District Court

ARLANDO HENDERSON, Western District of N.C,

Defendant.
ORDER

THIS MATTER is before the Clerk at the request of the Financial
Administrator to return the $4,000.00 cash bond deposited with the Clerk by Ms.
Lydia Wilson-Johnson as surety for Mr. Arlando Henderson.

This case was terminated on July 31, 2020, per the “Judgment” [Doc. 33] of this
court.

IT IS, THEREFORE, ORDERED, that the Financial Administrator return
$4,000.00 cash bond to Ms. Lydia Wilson-Johnson at the address provided to this
office for that purpose.

IT IS SO ORDERED this 6th, day of August 2020.

    

  

file of Sianing Onze
ee ae

United States DisGicr Court Page

 

Case 3:19-cr-00345-FDW-DCK Document 35 Filed 08/06/20 Page 1 of 1

 
